MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                              FILED
this Memorandum Decision shall not be
                                                               Dec 07 2016, 9:50 am
regarded as precedent or cited before any
court except for the purpose of establishing                        CLERK
                                                                Indiana Supreme Court
                                                                   Court of Appeals
the defense of res judicata, collateral                              and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Victoria L. Bailey                                      Gregory F. Zoeller
Marion County Public Defender Agency                    Attorney General
Indianapolis, Indiana                                   Caryn N. Szyper
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

William S. Smith,                                       December 7, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A02-1603-CR-656
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Mark D. Stoner,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        49G06-1502-MR-643



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-656| December 7, 2016   Page 1 of 7
                                            Case Summary
[1]   A jury found William S. Smith guilty of murder, carrying a handgun without a

      license, and marijuana possession. Smith now appeals, claiming that the State

      failed to present sufficient evidence that he committed murder. We conclude

      that a reasonable finder of fact could have found Smith guilty beyond a

      reasonable doubt, and therefore we affirm his murder conviction.


                                 Facts and Procedural History
[2]   The relevant facts most favorable to the jury’s verdict follow. Smith started

      dating Azya Knowles in the summer of 2014. They lived approximately one

      block apart in Indianapolis, and Knowles would occasionally stay at Smith’s

      house. At some point during the relationship, Knowles told her friend,

      Uniquewa Rogers, that Smith had pulled a gun on her. In February 2015,

      Rogers noticed that Knowles “wasn’t herself” and was acting like “something

      was wrong.” Tr. at 362, 363. Knowles stayed inside Smith’s house for three

      days and refused Rogers’s requests to come outside, which Rogers found

      “unusual.” Id. at 369.


[3]   On February 10, Rogers and Knowles’s brother, Logan, went to Smith’s house

      and talked to Knowles through an open window. Knowles asked Logan to

      bring her food, clothes, and a gun. Logan went to Knowles’s house and put

      food, clothes, and Knowles’s .22-caliber handgun in a duffel bag. He returned

      to Smith’s house and handed Knowles the bag through the open window.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-656| December 7, 2016   Page 2 of 7
[4]   At approximately 11:30 a.m. on February 11, Pastor Marvin Churchwell saw

      Smith driving a pickup truck past his church in Indianapolis’s Haughville

      neighborhood. The truck’s windshield was damaged and appeared to have been

      “shot at,” and there was a hole in the bottom of the passenger’s window, which

      was shattered. Id. at 170. Shortly afterward, the pastor saw Smith drive by the

      church a second time. As the pastor was leaving the church between 12:00 and

      12:30 p.m., he saw Smith drive by a third time. Pastor Churchwell did not see

      anyone in the passenger’s seat.


[5]   At approximately 1:30 p.m., Smith drove up to the City-County Building in

      downtown Indianapolis, which is approximately a ten- to fifteen-minute drive

      from Haughville. He had a .380-caliber semiautomatic handgun in his hand

      and yelled, “Man they was shooting at me.” Id. at 87. Officer Christopher

      Wilburn drew his gun and told Smith to drop his weapon and stop the truck.

      Smith replied, “I’m just trying to show you my gun. They shot at me.” Id. at

      89. 1 Smith also said that he had $30,000 in cash in the truck. Sheriff’s deputies

      put the truck in park and removed Smith from the vehicle. Smith dropped his

      handgun on the driver’s seat.


[6]   Officer Wilburn approached the truck and saw Knowles lying on the passenger

      floorboard. She had been shot three times: once in the forehead, once in the

      left temple, and once behind the left ear. Officer Wilburn saw “a lot of blood”



      1
        Smith asserts that “[t]here were bullet holes in the truck’s sides.” Appellant’s Br. at 7 (citing Tr. at 87-88).
      The cited transcript pages do not support this assertion. Detective Charles Benner testified that he inspected
      the truck’s body and found no “bullet strikes” outside the windows. Tr. at 496.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-656| December 7, 2016                  Page 3 of 7
      on the passenger seat and inside the truck cab. Id. at 95. As Knowles was

      being removed from the truck, a .22-caliber shell casing fell to the ground.

      Another .22-caliber casing was found between the passenger’s seat and the

      center console. Both casings had been fired from the same weapon. Police did

      not find a .22-caliber firearm.


[7]   Smith told a deputy, “I didn’t do this, uh, the niggas in the hood shot her, they

      were coming after me, but they shot her.” Id. at 146. He told another deputy

      that he had been chased “by people from Haughville” who “were shooting at

      him” and that he “didn’t know what to do so he came to the cops for help.” Id.

      at 158. He repeatedly asked, “[I]f I shot her, why would I bring her here? Why

      would I bring her here?” Id. at 148. Police had received no reports of shots

      being fired in Haughville and found no evidence to support Smith’s claim that

      he had been chased and shot at. A forensic expert tested five impact sites on the

      truck’s windshield, three of which were consistent with bullets being fired from

      inside the truck and two of which were inconclusive. 2 Police searched Smith’s

      truck and found $30,000 in cash, marijuana, an unfired .380-caliber cartridge, a

      .380-caliber shell casing that had been fired from Smith’s handgun, and

      Knowles’s cell phone.


[8]   Knowles later died as a result of the shooting. Three .22-caliber bullets were

      recovered from her skull, all of which had been fired from the same weapon.



      2
       The shattered passenger’s window broke apart when the truck was towed to be searched pursuant to a
      warrant.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-656| December 7, 2016         Page 4 of 7
       The small circular entry wounds were consistent with the bullets not

       penetrating a hard surface before they pierced her skull. The State’s firearms

       expert was unable to match the bullets to the .22-caliber shell casings because

       they “don’t do that at [her] laboratory.” Id. at 279.


[9]    The State charged Smith with murder, carrying a handgun without a license,

       and marijuana possession. Smith represented himself at trial. A jury found

       him guilty as charged. This appeal followed.


                                      Discussion and Decision
[10]   The State alleged that Smith committed murder by knowingly killing Knowles.

       Appellant’s App. at 24; Ind. Code § 35-42-1-1. Smith claims that the State

       failed to prove beyond a reasonable doubt that he was the person who killed

       Knowles. Our standard of reviewing challenges to the sufficiency of the

       evidence is well settled. “When reviewing the sufficiency of the evidence, we

       consider only the probative evidence and reasonable inferences supporting the

       verdict. We do not reweigh the evidence or assess witness credibility.” Wilson

       v. State, 39 N.E.3d 705, 716 (Ind. Ct. App. 2015) (citation omitted), trans. denied.

       “We will affirm the conviction unless no reasonable fact-finder could find the

       elements of the crime proven beyond a reasonable doubt.” Id. “A conviction

       may be based upon circumstantial evidence alone.” Id. “It is not necessary that

       the evidence overcome every reasonable hypothesis of innocence. The evidence

       is sufficient if an inference may reasonably be drawn from it to support the

       verdict.” Id. (citation omitted). Testimony tending to show a defendant’s


       Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-656| December 7, 2016   Page 5 of 7
       attempt to conceal incriminating evidence or to manufacture exculpatory

       evidence may be considered by the jury as evidence of consciousness of guilt.

       Hughes v. State, 546 N.E.2d 1203, 1208 (Ind. 1989).


[11]   Smith essentially claims that his conviction is based on speculation: “while

       [the] State did present evidence that Ms. Knowles was killed by .22 caliber

       bullets, it presented no evidence that Smith ever touched or had access to any

       .22, let alone the .22 that killed Ms. Knowles – a gun the State failed to produce

       at trial.” Appellant’s Br. at 14. Based on the circumstantial evidence and

       reasonable inferences most favorable to the jury’s verdict, a reasonable finder of

       fact could conclude as follows: Smith, who had pulled a gun on Knowles

       before, shot her in the head three times with her .22-caliber handgun, which her

       brother had brought her the day before. Smith also fired at least three shots

       through the truck’s windshield to make it look like she had been shot by

       someone outside the vehicle, but the forensic evidence indicates otherwise.

       Smith discarded Knowles’s handgun and at least one .22-caliber shell casing but

       overlooked the two that were later found in the truck. 3 Pastor Churchwell saw

       Smith’s truck with a damaged windshield and passenger’s window two hours

       before Smith arrived at the City-County Building, and no evidence was found

       to support Smith’s claim that he had been chased and shot at while driving in

       Haughville. Based on the foregoing, we conclude that there is ample

       circumstantial evidence from which a reasonable inference could be drawn to


       3
        The State points out that “[i]t is highly improbable if not impossible for two shell casings shot from another
       moving vehicle to land inside Smith’s truck.” Appellee’s Br. at 17.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-656| December 7, 2016               Page 6 of 7
       support the jury’s guilty verdict. Therefore, we affirm Smith’s murder

       conviction.


[12]   Affirmed.


       Riley, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-656| December 7, 2016   Page 7 of 7